Citation Nr: 1632955	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include skin cancer and actinic keratosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

Although the Veteran filed his service connection claim based on skin cancer, the Board notes that the Veteran has other disabilities that are related to sun exposure including actinic keratosis, as contended by the Veteran.  Accordingly, the Board recharacterized the Veteran's claimed disability as a skin disability to encompass all skin conditions of record.

The Veteran testified at a hearing before the undersigned in March 2016.  A complete transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was diagnosed with skin cancer in early 2000.  He contends that he developed skin cancer due to intense sun exposure while stationed in Cuba.  Although the cancer has not reemerged, he has had recurrent bouts of actinic keratosis.  At the March 2016 hearing, the undersigned kept the record open for ninety (90) days for the Veteran to obtain outstanding medical records and to obtain a nexus opinion.  

In June 2016, the Veteran submitted treatment records from the Tampa, Florida VA Medical Center related to his skin cancer and a lay statement from a service member who served with the Veteran during his time in Cuba.  In a second submission, the Veteran supplied a nexus opinion from Dr. T. S. With both submissions, the Veteran included a written waiver of RO review.  

The Veteran testified the skin cancer was initially diagnosed at the VAMC in Tampa in approximately 2000-2002.  The first treatment record in his file is dated in late 2004.  Therefore, attempts should be made to obtain any outstanding VA records.

Although the nexus opinion supplied by the Veteran provides a positive link between the Veteran's skin disabilities and sun exposure, it provides no explicit link to service.  Furthermore, there is no rationale provided.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorizations from the Veteran, the RO should obtain private treatment records from the H. Lee Moffitt Cancer Center & Research Institute located in Tampa, Florida since January 2000.  

2.  The RO should also seek to obtain VA treatment records from 2000 through 2004 from Tampa Florida VA Medical Center.

3.  Only after obtaining the above records, to the extent available, schedule the Veteran a VA skin examination to answer the following: 

(a)  List all skin conditions noted in the record or observed by the examiner at the examination.

(b) Is it at least as likely as not that any skin disability, past or present, is related to service, to include sun exposure during service as opposed to post service?

The Board is aware that there is no evidence of recurrence of the skin cancer.  However, an opinion remains necessary.  It is not sufficient for the examiner to merely state that the Veteran no longer has skin cancer.  

The examiner should discuss the Veteran's contentions that he has skin disabilities that developed due to prolonged sun exposure during his 13-month stint in Cuba. This contention is laid out in his March 2016 hearing testimony and must be discussed in the examination report. 

4.  After the above development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

